DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Group I (claims 43-47), in the reply filed on July 13, 2022, is acknowledged.  The traversal is on the ground(s) that there is no serious search burden on the Examiner to search Groups I and II.  This is not found persuasive because the Examiner properly justified the rationale for Restriction practice under 35 U.S.C. 121 (see, for example, pages 2-4, especially wherein Examiner indicates how Groups I and II are distinct and how the species of Groups I and II are mutually exclusive).
The requirement is still deemed proper and is therefore made FINAL.
Group II will be rejoined once Applicants address the objections and rejections for elected Group I, below.  Applicants should review the method claims of Group II ahead of rejoinder and remove any limitations within parentheses (which requires indefiniteness rejection as the artisan does not know if what is inside parentheticals is exemplary or required limitations; please also remove any “example”, “e.g.”, and/or “i.e.” from the claims as well since these are indefinite).  Please also remove “including” and “such as” and limitations that either precede it or follow “including”/”such as” as these are indefinite:  the artisan does not know if the limitations following “including”/”such as” are exemplary embodiments or not.  All of these revisions will expedite allowance.
A search of the full scope of base claim 43 only retrieved the instant application and parent patent and no prior art.  The parent patent does not constitute double patent art (see, below).  See “SEARCH 6” (conducted in Registry, HCaplus, and Casreact databases of STN) in enclosed search notes.
A review of the “SEARCH 6” STN search results by the instant invention’s inventor/assignee/owner names did not retrieve any double patent references.
Furthermore, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any prior art or double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The Election of Species Requirement of Group I (only) is withdrawn since Group I is free of the prior art.  However, the Restriction Requirement between Groups I and II is maintained since elected Group I is currently not yet in an allowable state (see rejections, below).
Claims 48-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/13/2022.
The next Action will properly be made FINAL if:
(1)	Applicants fail to overcome any rejection made in this Non-Final; and/or
(2)	Group II is rejoined and upon examination of rejoined Group II, the Group II becomes subject to rejection(s); and/or  
(2)	Applicants’ claim amendments necessitate new ground(s) of rejections.
Current Status of 17/203,482
This Office Action is responsive to the amended claims of July 13, 2022.
Claims 43-47 have been examined on the merits.  Claims 43-45 and 47 are previously presented.  Claim 46 is currently amended.
Priority
Applicants identify the instant application, Serial #:  17/203,482, filed 03/16/2021, as a continuation of 16/179,695, filed 11/02/2018, now U.S. Patent #:  10,981,906.  Application 16/179,695 Claims Priority from the following U.S. Provisional Applications:  62/670,448, filed 05/11/2018; and 62/581,428, filed 11/03/2017.
The effective filing date is November 3, 2017, since the instant elected Group I claims find support in the U.S. Provisional 62/581,428.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/13/2021, 06/14/2021, and 01/12/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation " 
    PNG
    media_image1.png
    277
    452
    media_image1.png
    Greyscale
".  There is insufficient antecedent basis for this limitation in the base claim 43.
As drafted, the compound of claim 44 which is pictured, above, renders the metes and bounds of claim 44 undefined (hence rendering claim 44 indefinite) since said compound has n=2.  However, the artisan does not understand how claim 44 wherein n=2 has antecedent basis to a genus formula I of base claim 43 wherein n is limited to 1.
Claims 45-46 are rejected for the same rationale (a compound wherein n is 2).
Please cancel claims 44-46 to render moot this rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 44-46 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 44 recites the limitation " 
    PNG
    media_image1.png
    277
    452
    media_image1.png
    Greyscale
".  However, dependent claim 44 fails to further limit base claim 43 since the compound of claim 44 which is pictured, above, has n=2.  However, the genus formula I of base claim 43 only permits n is 1.
Claims 45-46 are rejected for the same rationale (a compound wherein n is 2).
Please cancel claims 44-46 to render moot this rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claims 44-46 are not presently allowable as written.
Claims 43 and 47 are presently allowable as written.
The parent patent U.S. 10,981,906 B2 is not a double patent reference since there is no specific teaching apart from picking and choosing in which a compound of the reference anticipates (or renders obvious) a compound of the instant wherein R2 is H and n is 1 and R4 is -C(O)-C1-C5 alkyl.  The species of the reference only disclose compound:  
    PNG
    media_image2.png
    319
    521
    media_image2.png
    Greyscale
 (col. 250), wherein n is 1; R2 is H; but R4 is a -C(O)-C2alkenyl.  It is not obvious to substitute an alkenyl for the instantly claimed alkyl.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625